Title: From John Adams to the President of Congress, 1 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam 1 January 1781. RC in John Thaxter’s hand PCC, Misc. Papers, Reel No. 1, f. 204–211. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:219–222.
 Read in Congress on 19 Nov., this letter contained the texts of Britain’s manifesto of 20 Dec. 1780, which constituted a declaration of war against the Netherlands, and an Order in Council of the same date authorizing letters of marque against Dutch ships. The British justified their declaration by citing continued Dutch violations of the law of nations, namely the refusal of the States General to grant the assistance required by the Anglo-Dutch treaty of 1678; the sanctuary given John Paul Jones at Texel in 1780; St. Eustatius’ status as a conduit for trade with the United States and safe haven for American privateers; and the States General’s refusal to punish Amsterdam for its role in negotiating the Lee-Neufville treaty of 1778. The Dutch responded on 12 March with a countermanifesto, for which see Adams’ letter of 18 March to the president of Congress, calendared below.
John Adams described the two documents, which had arrived in the morning mail, as “a new Years Entertainment.” This was principally because, as Adams had informed Congress in two letters dated 25 Dec. 1780 (Nos. 29 and 30vol. 10:433–436), the real reason for the British declaration of war was the Dutch decision to accede to the armed neutrality. Britain was determined to preclude assistance from the neutral powers by transforming the Netherlands into a belligerent. The British declaration ended the Dutch trade in naval stores with France and soon resulted in St. Eustatius’ demise as an avenue for trade with the United States. But the war also deepened Britain’s diplomatic isolation and determined the focus of Adams’ activities during the first half of 1781, for it seemed to augur well for his efforts to obtain Dutch recognition of the United States and raise a loan.
